         Case 1:21-mj-00143-RMM Document 19 Filed 03/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §                   No. 1:21-mj-00143-RMM-1
                                                 §
NOLAN B. COOKE                                   §


                                            ORDER



         Upon consideration of Defendant’s Amended Unopposed Motion to Continue Status

Hearing and to Exclude Time Under the Speedy Trial Act, it is this 8th day of March, 2021,

hereby

         ORDERED that the motion is GRANTED; it is further

         ORDERED that the status hearing scheduled in this matter for March 10, 2021,

is continued for good cause to 12:00 p.m. on May 7, 2021 before Magistrate Judge Robin M.

Meriweather; it is further

         ORDERED that the time from March 10, 2021 through May 7, 2021 is excluded

for purposes of any computation under the Speedy Trial Act, 18 U.S.C. § 3161. The Court

finds that the ends of justice served by taking such action outweigh the best interest of the public

and the defendant in a speedy trial because such time will afford the defense the opportunity to

engage in pre-indictment plea discussions with the government and to review informal

discovery; and it is further

         ORDERED that the Unopposed Motion to Continue Status Hearing and to Exclude Time

Under the Speedy Trial Act (ECF No. 16) is DENIED AS MOOT.
                                                                                Zia M. Faruqui
                                                                                2021.03.08 15:57:54 -05'00'
                                                     HONORABLE ZIA M. FARUQUI
                                                     UNITED STATES MAGISTRATE JUDGE
                                                4
